Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
 	Claim 1 has been amended.  Claims 3-5 and 9 are canceled.  Claims 1, 2, and 6-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
	In light of amendment the 112(a) rejection has been withdrawn.
	In light of amendment the 112(b) rejection towards “separating” steps has been withdrawn
	In light of amendment the 112(b) rejection towards claim 1 line 14 “the stream” has been withdrawn.
	In light of argument the 112(b) rejection towards water retention value has been withdrawn.
	In light of amendment the 112(b) rejection of the preamble has been withdrawn.

The 112(b) rejection towards fiber length is maintained.  The applicant needs to state on the record what type of fiber length is being measured.  The Examiner interprets it for the purpose of invention as the most common “length weighted” fiber length (the others are “arithmetic average”(not commonly used) and “weight-weighted”).  According to FPL “The paper industry frequently discusses fiber length in terms of length weighted average”.
	The 112(b) rejection towards  the 3 to 8% limitation of limitation g) is maintained and updated.  The Examiner suggests an amendment below to overcome this rejection.
In light of amendment the art rejections have been withdrawn as the fiber fractionated is refined pulp fiber and therefore would have secondary fines [abstract: “substantially after refining”].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line “a cellulosic material comprising very reduced amount of lignin and extractives” is a relative term.  This should be amended to  “a cellulosic material comprising a 
In claim 1 step (b) the applicant claims “fiber length”.  It is not clear what type of fiber length average the applicant is referring to (i.e. length weighted /weight weighted).  For the purpose of examination the Examiner interprets the average fiber length as length-weighted.
There is insufficient antecedent basis for this limitation in the claim.  The applicant should state on the record which is being used.
In claim 1 step (g) the applicant claims “the stream”.  This lack antecedent basis.  Further it is not clear what the 3 to 8% is referring to (the applicant removed the word fines to overcome the 112(a) rejection).  This limitation is not necessary for allowance and could be removed.  The Examiner suggests the following:
g) separating the low primary fines content pulp stream of c) which comprises pulp with
15% to 50%, and water retention value reduction between 7% and 35% when compared to the cellulosic 
In claim 1 limitation step g) the applicant claims to non-fractionated or segregated cellulosic pulp material”.  As written this could be any non-segregated pulp material not the specific pulp of limitation a).  The applicant should compare it to “the cellulosic material” of limitation a).  Please see the suggested limitation as per above. 
In claim 1 subsection h) “drying pulp machines” should be “pulp drying machines”.
Allowable Subject Matter
Claims 1, 2, and 6-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748